Citation Nr: 1138140	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus type II to include as due to herbicides exposure.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held on April 13, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To request VA treatment records, private treatment records, and to provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claims.

In this case, the Veteran initially stated that he received medical treatment at the Kansas City VA Medical Center (VAMC) in 1978 for his diabetes mellitus.  The RO requested VA treatment records dated from December 1977 to December 1978.  In another request, the RO requested records from September 1978 to October 1978.  In a response dated in November 2010, the Kansas City VAMC explained that there were no records found in case storage for the dates requested.  

However, during his hearing, held in April 2011, the Veteran testified that he had first received treatment at the Kansas City VAMC beginning in October 1978.  See also VA Form 21-4142, received in December 2008 (indicating treatment at the Kansas City VAMC beginning in 1978 to "current").  The Veteran further testified that he had been told by a Kansas City VAMC employee that they had "hard copies" of records from October 1978. 

The claims file only contains VA treatment records from the Kansas City VAMC dated from 2005 through the present.  Thus, the records identified by the Veteran are not associated with the claims file and there is no indication that the RO/AMC attempted to request these records.  Therefore, the RO/AMC should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  

In addition, the record reveals that the Veteran has not been afforded a VA examination in connection with his claim for service connection for carpal tunnel syndrome.  VA must provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has stated that his carpal tunnel syndrome is related to his military occupational specialty (MOS) as an airplane mechanic and that the pain has existed since service.  The current medical evidence of record includes a diagnosis of carpal tunnel syndrome.  In addition, the service treatment records show that the Veteran complained of problems with his right hand.  An August 12, 1976 service treatment record reveals that the Veteran had pain in his right hand that went up his arm.  There was tenderness on pressure near the base of the radius.  The assessment was listed as probable tendonitis.  An August 19, 1976 service treatment record shows that the Veteran complained of pain in his right hand for six months and that his middle finger aches.  The assessment was listed as possible pain in the right hand.  The plan was for the Veteran to receive an X-ray and to be referred to Orthopedics.  The Veteran's separation examination report dated in October 1977 shows that the upper extremities were clinically evaluated as normal.  However, the Veteran has stated that he has experienced pain in his hands since service and the Veteran is competent and credible to report such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Post-service medical records show right hand surgery in December 1999, with notations of carpal tunnel syndrome.  

In light of the aforementioned evidence of record which reveals complaints of pain in the right hand during service, a current disability, and the Veteran's statements, the Board finds that it is necessary to provide the Veteran a VA examination to ascertain whether he has carpal tunnel syndrome that is related to service.  Thus, on remand, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any carpal tunnel syndrome that may be present.  38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA treatment records from the Kansas City VAMC from 1978 through 2005.  Any records obtained should be associated with the claims file.  If there are no records available, a negative response should be documented in the claims file and the Veteran notified accordingly.  

2.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current carpal tunnel syndrome.  The claims file must be reviewed in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing carpal tunnel syndrome is causally or etiologically related to active service.  

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be readjudicated by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


